                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON



CHANDRA LOVELAND,                                  Case No. 3:17-cv-1884-SI

              Plaintiff,                           ORDER

       v.

ROBERT W. SNIDER, et al.,

              Defendants.

Michael H. Simon, District Judge.

       Defendants have moved for summary judgment for failure to comply with the relevant

statute of limitations. ECF 25. Plaintiff has conceded to Defendants’ motion. ECF 28. Based on

Plaintiff’s concession, Defendants’ motion is GRANTED and this action is DISMISSED.

       IT IS SO ORDERED.

       DATED this 5th day of October, 2018.


                                                   /s/ Michael H. Simon
                                                   Michael H. Simon
                                                   United States District Judge




PAGE 1 – ORDER
